Appeal from a judgment of the Supreme Court (Berke, J.), entered July 13, 1989 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner parole release.
The appeal is dismissed as moot. Petitioner has since appeared before respondent for a reappearance release hearing on November 13, 1989.
Appeal dismissed, as moot, without costs.
Mahoney, P. J., Kane, Casey, Weiss and Mikoll, JJ., concur.